                                                        30 ROCKEFELLER PLAZA    AUSTIN          LONDON
                                                        NEW YORK, NEW YORK      BEIJING         MOSCOW
                                                        10112-4498              BRUSSELS        NEW YORK
                                                                                DALLAS          PALO ALTO
                                                        TEL +1 212.408.2500     DUBAI           RIYADH
                                                        FAX +1 212.408.2501     HONG KONG       SAN FRANCISCO
                                                        BakerBotts.com          HOUSTON         WASHINGTON




May 11, 2021


                                                                                TEL: 212-408-2520
                                                                                brendan.quigley@bakerbotts.com
Hon. Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

         Re:        United States v. Amit Agarwal, No. 19 Cr. 838 (PAE) (S.D.N.Y.)

Dear Judge Engelmayer:

                    I, along with Peter Skinner of Boies Schiller, represent Amit Agarwal in this matter.

             We write to request that Mr. Agarwal be permitted to travel to Miami, Florida
between May 30 and June 12, 2021.

                 Both the government and Pre-Trial Services consent to this request. The purpose of
the trip is for Mr. Agarwal to meet with customers of his electronics business. The Court previously
approved a similar trip in March 2020, see ECF No. 17, although Mr. Agarwal did not ultimately
take that trip, given the outbreak of the COVID pandemic around that time.

                    Thank you for Your Honor’s consideration of this request.

                                                  Respectfully submitted,



                                                  Brendan F. Quigley



   GRANTED. The defendant shall provide Pretrial Services with an itinerary of this trip
   and shall contact Pretrial Services within eight (8) hours of his return to the district.
   The Clerk of Court is requested to terminate the motion at Dkt. No. 56.
                                                                                5/13/2021
                                                 SO ORDERED.

                                                                         
                                                               __________________________________
                                                                     PAUL A. ENGELMAYER
                                                                     United States District Judge

Active 63055652.1
